DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 10/17/2022 has been entered and made of record.
No claims are amended.
No claims are canceled or added.
Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.                                                                                                                                  Regarding Claim 1, the applicant argued that Patil fails to teach or suggest, at least, "determining a first subset of VAPs and a second subset of VAPs based on one or more characteristics that separates the first subset of VAPs from the second subset of VAPs," as required by independent claim 1. it is impossible to interpret Patil as teaching or suggesting "generating a first multiple basic service set identifier (MBSSID) associated with the first subset of VAPs and a second MBSSID associated with the second subset of VAPs;" and "broadcasting the first MBSSID and the second MBSSID." Applicant submits the alleged combination of Patil and Huang fail to teach or suggest each and every limitation recited by independent claims 1 and 16 of the present application.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.4, Patil clearly discloses that the WLAN apparatus150 access point is determining a first subset and the other subset/second subset of the multiple VAPs (i.e., group of VAPs) according to TxBSSIDs and NonTxBSSIDs of the management frame and associated BSS profile information based on activating Multiple BSS capability (i.e., one or more characteristics that separates) in a field 462 or 464 a partial or complete list of NonTxBSSIDs in a Multiple BSS, a field 466 which may include an indicator (referred to as a "Partial-List-Indicator" field, a "Complete-List-Indicator," or any other name) to indicate whether the list of NonTxBSSIDs in field 464 is a complete or partial list since the WLAN apparatus150 access point is determining a first subset of the Multiple BSSIDs associated with corresponding virtual access points (VAPs) and a second subset of the Multiple BSSIDs associated with one or more other BSSs managed by different VAPs at the WLAN apparatus (see Patil, Fig.1 [0006], Fig.1-2 [0065]-[0066] and Fig.4 [0073]-[0074]). 
Patil also discloses that the WLAN apparatus 150 access point is determining a first VAP 151, a second VAP 152, a third VAP 153, a fourth VAP 154 that is a set/group of virtual access points (VAPs) associated with the coverage areas 141-144 respectively since beacon complete BSSID list and beacon partial BSSID lists are determined based on a beacon frame 330 that includes a complete list of the NonTxBSSIDs in the Multiple BSSID set 311 and a beacon frame 340 that includes a partial list of the NonTxBSSIDs in the Multiple BSSID set 311 (see Patil, Fig.1 [0051]-[0053] and Fig.3 [0068]-[0070]).

Patil also discloses that the WLAN apparatus150 access point is transmitting/generating multiple basic service set identifiers (MBSSIDs) associated with a list of identifiers for at least a subset of one or more other BSSs/first subset of VAPs and a second subset of VAPs hosted by the WLAN apparatus 150 access point based on the determined TxBSSIDs and NonTxBSSIDs of the management frame and associated BSS profile information since a list of BSS identifiers (BSSIDs)/ multiple basic service set identifiers (MBSSIDs) from management frame information is determined for at least a subset of one or more other BSSs/first subset of VAPs and a second subset of VAPs hosted by the WLAN apparatus150/ access point (see Patil, Fig.1 [0019], Fig.1-2 [0065]-[0066] and Fig.5 [0075]).
Patil further discloses that the WLAN apparatus150 access point is communicating/ broadcasting information about a Multiple BSSID set 632 and Multiple BSSID set 634 by using message elements which may be included in a management frame such as a Beacon Frame, a Probe Response Frame, an Association Response Frame, or a Reassociation Response Frame (see Patil, Fig.6 [0076]-[0077]).
Additionally, Huang discloses the wireless access point is determining a first MBSSID and the second MBSSID/first subset and the second subset of the multiple virtual APs/ group of virtual APs with a BSS identifier (BSSID) based on a Multiple BSSID set which includes a common operating class, channel and channel access functions (i.e., one or more characteristics) that manages/separates the multiple virtual APs to appear as individual virtual AP (see Huang, Fig.1 [0019]-[0022] and Fig.7 [0086]). 
Huang also discloses the wireless access point is sending/broadcasting a multiple BSSID set for the first MBSSID and the second MBSSID during the beacon interval since the wireless AP is determining the time interval of multicast transmissions for the first BSS 304 and second BSS 312 of the multiple BSSID set (see Huang, Fig.3A-B [0060] and Fig.5-6 [0078]-[0079]).
Therefore, the combination of Patil and Huang references disclose each and every limitation recited by the independent claims 1 and 11.

Claim 11, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding Claim 1, the applicant further argued that moreover, applicant submits that one of ordinary skill in the art would not have been motivated to combine the teachings of Patil with those of Huang inasmuch as the transmission of MBSSID information per the teachings of Huang occurs in accordance with certain timing/time intervals, whereas Patil is only concerned with the transmission size limits of management frames. If, transmissions are performed for singular BSSs (VAPs) according to certain timing, the transmission size limits that are of concern to Patil become irrelevant.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.1&4, Patil clearly discloses that an example
message for signaling multiple BSSIDs is using a scheduled timeslot for transmission, header 424 of the example message may include a source network identifier (such as the TxBSSID of the sending VAP), the length of data frame, or other frame control information; the header 424 also may indicate a technology type associated with a
technology-specific payload (if the payload 410 is specific to a particular technology type or types); the payload 410 may be used to convey management information about other BSSs in a Multiple BSS set; the management information may be organized or formatted in a variety of ways; e.g., the management information may be organized in predefined field or in a tag length-value format; one example of the message 401 may
be an enhanced beacon frames that may be used by IEEE 802.11 (similar to the beacon frames defined for IEEE 802.1 lax); another example of a message 401 may be a synchronization frame or other short frame that may be defined for other technologies (or next generation of IEEE 802.11, beyond 802.llax); other types of messages could be used if the AP supports a different technology (different from IEEE 802.11) (see Patil, Fig.4 [0073]). Therefore, the management information inasmuch as the transmission of MBSSID information of Patil would be motivated to combine the teachings of Huang occurs in accordance with certain timing/time intervals since the management information is organized or formatted in a variety of ways e.g., a scheduled timeslot for multiple BSSIDs transmission, whereby the first virtual VAP is signaling one or more partial lists and breaking the complete list of NonTxBSSIDs into different partial lists that are sent in consecutive management frames for determining whether particular management frame which includes a complete list of NonTxBSSIDs in the Multiple BSSID set or a partial list (see Patil, Fig.1 [0044] and Fig.4 [0073]).

Claim 11, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  it would have been beneficial to send a frame including the first time and a BSSID for the first BSS a t block 604. The frame may indicate to another BSS (e.g., second BSS 512 of FIG.5) that the other BSS may ignore transmissions at the first time and may use a power save mode at that time. The frame may be a management frame such as a beacon frame (e.g., beacon frame 528 of FIG.5) or probe response frame (e.g., frame 524, frame 526 of FIG.5). The frame may include a first element for the first BSS and a second element for the second BSS, and additional elements for any other respective BSSs in a multiple BSSID set as taught by Huang to have incorporated in the system of Patil to provide multiple multicast transmissions during one beacon interval without requiring multiple beacons during that time. (Huang, Fig.3A-B [0060], Fig.5 [0073] and Fig.5-6 [0078]-[0079]) .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. [hereinafter as Patil], US 2019/0268825 A1 in view of Huang et al. [hereinafter as Huang], US 2019/0200171 A1.
Regarding claim 1, Patil discloses wherein a method (Fig.1 [0051], method of WLAN apparatus 150/access point) comprising:
determining a set of virtual access points (VAPs) associated with an access point (AP) (Fig.1 [0006], the WLAN apparatus150/access point is determining multiple basis service set (BSS) identifiers (Multiple BSSIDs) associated with corresponding virtual access points (VAPs) at the WLAN apparatus and Fig.1 [0051], the WLAN apparatus 150/access point is determining a first VAP 151, a second VAP 152, a third VAP 153, a fourth VAP 154 that is a set of virtual access points (VAPs) and Fig.3 [0068]-[0070], the WLAN apparatus 150/access point is determining, beacon complete BSSID list and beacon partial BSSID lists);
determining a first subset of VAPs and a second subset of VAPs based on one or more
characteristics that separates the first subset of VAPs from the second subset of VAPs (Fig.4 [0073]-[0074], determining whether Multiple BSS capability (i.e., one or more characteristics that separates) in a field 462 or 464 a partial or complete list of NonTxBSSIDs in a Multiple BSS, a field 466 may include an indicator (which may be referred to as a "Partial-List-Indicator" field, a "Complete-List-Indicator," or any other name) to indicate whether the list of NonTxBSSIDs in field 464 is a complete or partial list and Fig.1 [0006], the WLAN apparatus150/access point is determining a first subset of the Multiple BSSIDs associated with one or more other BSSs managed by different VAPs at the WLAN apparatus and Fig.1-2 [0066], the WLAN apparatus150/access point is determining a first subset and the other subset/second subset of the VAPs with the first management frame including NonTxBSSIDs and associated BSS profile information);
generating a first multiple basic service set identifier (MBSSID) associated with the first
subset of VAPs and a second MBSSID associated with the second subset of VAPs (Fig.5 [0075], transmitting/generating multiple basic service set identifiers (MBSSIDs) associated with a list of identifiers for at least a subset of one or more other BSSs/first subset of VAPs and a second subset of VAPs hosted by the WLAN apparatus150/ access point and Fig.1 [0019], generating a list of BSS identifiers (BSSIDs)/ multiple basic service set identifiers (MBSSIDs) for at least a subset of one or more other BSSs/first subset of VAPs and a second subset of VAPs hosted by the WLAN apparatus150/ access point and Fig.1-2 [0066], NonTxBSSIDs and associated BSS profile information in the first management frame for the subset of the other BSSs/first subset of VAPs and a second subset of VAPs hosted by the WLAN apparatus150/ access point); and broadcasting the first MBSSID and the second MBSSID (Fig.6 [0076]-[0077], communicating/broadcasting information about a Multiple BSSID set 632 and Multiple BSSID set 634).
	Even though Patil discloses wherein broadcasting the first MBSSID and the second MBSSID, in the same field of endeavor, Huang teaches wherein broadcasting the first MBSSID and the second MBSSID (Fig.5-6 [0078]-[0079], sending/broadcasting a multiple BSSID set for the first MBSSID and the second MBSSID during the beacon interval and Fig.3A-B [0060], multicast transmissions for the first BSS 304 and second BSS 312 of the multiple BSSID set).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil to incorporate the teaching of Huang in order to enable multicast group transmissions.		It would have been beneficial to send a frame including the first time and a BSSID for the first BSS a t block 604. The frame may indicate to another BSS (e.g., second BSS 512 of FIG.5) that the other BSS may ignore transmissions at the first time and may use a power save mode at that time. The frame may be a management fran1e such as a beacon frame (e.g., beacon frame 528 of FIG.5) or probe response frame (e.g., frame 524, frame 526 of FIG.5). The frame may include a first element for the first BSS and a second element for the second BSS, and additional elements for any other respective BSSs in a multiple BSSID set as taught by Huang to have incorporated in the system of Patil to provide multiple multicast transmissions during one beacon interval without requiring multiple beacons during that time. (Huang, Fig.3A-B [0060], Fig.5 [0073] and Fig.5-6 [0078]-[0079])

Regarding claim 11, Patil discloses wherein an access point (AP) comprising (Fig.1 [0051], WLAN apparatus 150/access point):
a processor (Fig.9 [0083], a processor unit 902 of the electronic device WLAN apparatus 150/access point); and
a memory operatively connected to the processor, and including computer code that
when executed (Fig.9 [0083], a memory unit 906 operatively connected to the processor unit 902 and Fig.9 [0085], the memory unit 906 including computer instructions executable by the processor unit 902 of the electronic device WLAN apparatus 150/access point), causes the AP to:
determine a set of virtual access points (VAPs) associated with the AP (Fig.1 [0006], 
the WLAN apparatus150/access point is determining multiple basic service set (BSS) identifiers (Multiple BSSIDs) associated with corresponding virtual access points (VAPs) at the WLAN apparatus and Fig.1 [0051], the WLAN apparatus 150/access point is determining a first VAP 151, a second VAP 152, a third VAP 153, a fourth VAP 154 that is a set of virtual access points (VAPs)  and Fig.3 [0068]-[0070], the WLAN apparatus 150/access point is determining beacon complete BSSID list and beacon partial BSSID lists);
determine a first subset of VAPs and a second subset of VAPs based on one or
more characteristics that separates the first subset of VAPs from the second subset of VAPs (Fig.4 [0073]-[0074], determining whether Multiple BSS capability (i.e., one or more characteristics that separates) in a field 462 or 464 a partial or complete list of NonTxBSSIDs in a Multiple BSS, a field 466 may include an indicator (which may be referred to as a "Partial-List-Indicator" field, a "Complete-List-Indicator," or any other name) to indicate whether the list of NonTxBSSIDs in field 464 is a complete or partial list and Fig.1 [0006], the WLAN apparatus150/access point is determining a first subset of the Multiple BSSIDs associated with one or more other BSSs managed by different VAPs at the WLAN apparatus or and Fig.1-2 [0066], the WLAN apparatus150/access point is determining a first subset and the other subset/second subset of the VAPs with the first management frame including NonTxBSSIDs and associated BSS profile information);
generate a first multiple basic service set identifier (MBSSID) associated with the
first subset of VAPs and a second MBSSID associated with the second subset of VAPs (Fig.5 [0075], transmitting/generating multiple basic service set identifiers (MBSSIDs) associated with a list of identifiers for at least a subset of one or more other BSSs/first subset of VAPs and a second subset of VAPs hosted by the WLAN apparatus150/ access point and Fig.1 [0019], generating a list of BSS identifiers (BSSIDs)/ multiple basic service set identifiers (MBSSIDs) for at least a subset of one or more other BSSs/first subset of VAPs and a second subset of VAPs hosted by the WLAN apparatus150/ access point and Fig.1-2 [0066], NonTxBSSIDs and associated BSS profile information in the first management frame for the subset of the other BSSs/first subset of VAPs and a second subset of VAPs hosted by the WLAN apparatus150/ access point); and broadcast the first MBSSID and the second MBSSID (Fig.6 [0076]-[0077], communicating/broadcasting information about a Multiple BSSID set 632 and Multiple BSSID set 634).
	Even though Patil discloses wherein broadcast the first MBSSID and the second MBSSID, in the same field of endeavor, Huang teaches wherein broadcast the first MBSSID and the second MBSSID (Fig.5-6 [0078]-[0079], sending/broadcasting a multiple BSSID set for the first MBSSID and the second MBSSID during the beacon interval and Fig.3A-B [0060], multicast transmissions for the first BSS 304 and second BSS 312 of the multiple BSSID set).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil to incorporate the teaching of Huang in order to enable multicast group transmissions.		It would have been beneficial to send a frame including the first time and a BSSID for the first BSS a t block 604. The frame may indicate to another BSS (e.g., second BSS 512 of FIG.5) that the other BSS may ignore transmissions at the first time and may use a power save mode at that time. The frame may be a management fran1e such as a beacon frame (e.g., beacon frame 528 of FIG.5) or probe response frame (e.g., frame 524, frame 526 of FIG.5). The frame may include a first element for the first BSS and a second element for the second BSS, and additional elements for any other respective BSSs in a multiple BSSID set as taught by Huang to have incorporated in the system of Patil to provide multiple multicast transmissions during one beacon interval without requiring multiple beacons during that time. (Huang, Fig.3A-B [0060], Fig.5 [0073] and Fig.5-6 [0078]-[0079])


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. [hereinafter as Patil], US 2019/0268825 A1 in view of Huang et al. [hereinafter as Huang], US 2019/0200171 A1 further in view of Chu et al. [hereinafter as Chu], US 10,237,891 B1.
Regarding claim 2, Patil and Huang disclose all the elements of claim 1 as stated above wherein Patil further discloses the one or more characteristics includes a media access control (MAC) capability, the first subset of VAPs supports the MAC capability, and the second subset of VAPs does not support the MAC capability (Fig.7 [0079], the one or more characteristics of Multiple BSS capability includes a media access control (MAC address) capability, the first MAC address in the first subset of VAPs represents TxBSSID supports the MAC capability, and the second MAC address in the second subset of VAPs represents NonTxBSSID which does not support the MAC capability).
	Even though Patil and Huang disclose wherein the one or more characteristics includes a media access control (MAC) capability, the first subset of VAPs supports the MAC capability, and the second subset of VAPs does not support the MAC capability, in the same field of endeavor, Chu teaches wherein the one or more characteristics includes a media access control (MAC) capability, the first subset of VAPs supports the MAC capability, and the second subset of VAPs does not support the MAC capability (Fig.9A-B Col 19 lines 39-67, high efficiency (HE) MAC capabilities information field 900 includes an RX control frame field 906 and RX control frame field 906 has a single bit that the client station 25 sets to 1 to indicate support for control frames from the transmitted BSSID/ VAPs supports the MAC capability, or 0 to indicate a lack of support for the control frames/ VAPs does not support the MAC capability).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Chu in order to provide for an improved consistency.  		                                                          	                       	It would have been beneficial to use high efficiency (HE) MAC capabilities information field 900 which includes an RX control frame field 906 and RX control frame field 906 has a single bit that the client station 25 sets to 1 to indicate support for control frames from the transmitted BSSID, or 0 to indicate a lack of support for the control frames as taught by Chu to have incorporated in the system of Patil and Huang to provide profile information for a transmitted BSSID and one or more non-transmitted BSSID. (Chu, Fig.1 Col 4 lines 20-47 and Fig.9A-B Col 19 lines 39-67)

Regarding claim 12, Patil and Huang disclose all the elements of claim 11 as stated above wherein Patil further discloses the one or more characteristics includes a media access control (MAC) capability, the first subset of VAPs supports the MAC capability, and the second subset of VAPs does not support the MAC capability (Fig.7 [0079], the one or more characteristics of Multiple BSS capability includes a media access control (MAC address) capability, the first MAC address in the first subset of VAPs represents TxBSSID supports the MAC capability, and the second MAC address in the second subset of VAPs represents NonTxBSSID which does not support the MAC capability).
	Even though Patil and Huang disclose wherein the one or more characteristics includes a media access control (MAC) capability, the first subset of VAPs supports the MAC capability, and the second subset of VAPs does not support the MAC capability, in the same field of endeavor, Chu teaches wherein the one or more characteristics includes a media access control (MAC) capability, the first subset of VAPs supports the MAC capability, and the second subset of VAPs does not support the MAC capability (Fig.9A-B Col 19 lines 39-67, high efficiency (HE) MAC capabilities information field 900 includes an RX control frame field 906 and RX control frame field 906 has a single bit that the client station 25 sets to 1 to indicate support for control frames from the transmitted BSSID/ VAPs supports the MAC capability, or 0 to indicate a lack of support for the control frames/ VAPs does not support the MAC capability).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Chu in order to provide for an improved consistency.  		                                                          	                       	It would have been beneficial to use high efficiency (HE) MAC capabilities information field 900 which includes an RX control frame field 906 and RX control frame field 906 has a single bit that the client station 25 sets to 1 to indicate support for control frames from the transmitted BSSID, or 0 to indicate a lack of support for the control frames as taught by Chu to have incorporated in the system of Patil and Huang to provide profile information for a transmitted BSSID and one or more non-transmitted BSSID. (Chu, Fig.1 Col 4 lines 20-47 and Fig.9A-B Col 19 lines 39-67)


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. [hereinafter as Patil], US 2019/0268825 A1 in view of Huang et al. [hereinafter as Huang], US 2019/0200171 A1 further in view of Xie [hereinafter as Xie], US 2013/0176958 A1.
Regarding claim 3, Patil and Huang disclose all the elements of claim 1 as stated above wherein Patil further discloses the one or more characteristics includes priorities associated with the set of VAPs and the first subset of VAPs is associated with a higher priority than the second subset of VAPs (Fig.7 [0079], the one or more characteristics of Multiple BSS capability includes priority of VAPs that is an integer 3 value higher than the base address for index value 3 and an integer 6 value higher than the base address for index value 6).
	Even though Patil and Huang disclose wherein the one or more characteristics includes priorities associated with the set of VAPs and the first subset of VAPs is associated with a higher priority than the second subset of VAPs, in the same field of endeavor, Xie teaches wherein the one or more characteristics includes priorities associated with the set of VAPs and the first subset of VAPs is associated with a higher priority than the second subset of VAPs (Fig.1 [0025], priorities associated with the set of VAPs 1-8 and the priorities from VAP1 and VAP2/the first subset of VAPs is higher than the priorities from VAPs 3 to 8/the second subset of VAPs and Fig.2 [0035], different priorities of VAP1 and VAP2/the first subset of VAPs e.g., higher than the priorities of VAPs 3 to 8/the second subset of VAPs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Xie in order to provide a differential quality of service guarantee based in the user priority.		                                                          	It would have been beneficial to obtain a pre-configured group priority of the YAP that the user belongs to, and provides a corresponding access operation for the user according to the pre-configured group policy. For example, when the group policy is group-only, it is assumed that group priorities of VAP 1 and VAP 2 are 0 and group priorities of VAPs 3 to 8 are 1. Then, priorities of service access requests of all users from VAP 1 and VAP 2 are higher than priorities of service access requests from VAPs 3 to 8 as taught by Xie to have incorporated in the system of Patil and Huang to provide for ensuring quality of service of the high priority user and a high priority service. (Xie, Fig.1 [0025], Fig.2 [0035] and Fig.2 [0037])

Regarding claim 13, Patil and Huang disclose all the elements of claim 11 as stated above wherein Patil further discloses the one or more characteristics includes priorities associated with the set of VAPs and the first subset of VAPs is associated with a higher priority than the second subset of VAPs (Fig.7 [0079], the one or more characteristics of Multiple BSS capability includes priority of VAPs that is an integer 3 value higher than the base address for index value 3 and an integer 6 value higher than the base address for index value 6). 
	Even though Patil and Huang disclose wherein the one or more characteristics includes priorities associated with the set of VAPs and the first subset of VAPs is associated with a higher priority than the second subset of VAPs, in the same field of endeavor, Xie teaches wherein the one or more characteristics includes priorities associated with the set of VAPs and the first subset of VAPs is associated with a higher priority than the second subset of VAPs (Fig.1 [0025], priorities associated with the set of VAPs 1-8 and the priorities from VAP1 and VAP2/the first subset of VAPs is higher than the priorities from VAPs 3 to 8/the second subset of VAPs and Fig.2 [0035], different priorities of VAP1 and VAP2/the first subset of VAPs e.g., higher than the priorities of VAPs 3 to 8/the second subset of VAPs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Xie in order to provide a differential quality of service guarantee based in the user priority.		                                                          	It would have been beneficial to obtain a pre-configured group priority of the YAP that the user belongs to, and provides a corresponding access operation for the user according to the pre-configured group policy. For example, when the group policy is group-only, it is assumed that group priorities of VAP 1 and VAP 2 are 0 and group priorities of VAPs 3 to 8 are 1. Then, priorities of service access requests of all users from VAP 1 and VAP 2 are higher than priorities of service access requests from VAPs 3 to 8 as taught by Xie to have incorporated in the system of Patil and Huang to provide for ensuring quality of service of the high priority user and a high priority service. (Xie, Fig.1 [0025], Fig.2 [0035] and Fig.2 [0037])


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. [hereinafter as Patil], US 2019/0268825 A1 in view of Huang et al. [hereinafter as Huang], US 2019/0200171 A1 further in view of Patil et al. [hereinafter as Patil], US 2010/0232400 A1.
Regarding claim 4, Patil and Huang disclose all the elements of claim 1 as stated above wherein Patil further discloses the one or more characteristics includes a mesh capability, the first subset of VAPs supports the mesh capability, and the second subset of VAPs does not support the mesh capability (Fig.1 [0042], the one or more characteristics of Multiple BSS capability includes mesh service profiles (MESH) capability). Additionally, Huang discloses the one or more characteristics includes a mesh capability, the first subset of VAPs supports the mesh capability, and the second subset of VAPs does not support the mesh capability (Fig.1&8 [0037], mesh stations in a mesh network in accordance with one or more IEEE 802.11 standards and/or 3GPP standards and Fig.1 [0022], multiple virtual APs associated with the transmitted BSSID for the first subset VAPs and the non-transmitted BSSID for the second subset VAPs).
	Even though Patil and Huang disclose the one or more characteristics includes a mesh capability, the first subset of VAPs supports the mesh capability, and the second subset of VAPs does not support the mesh capability, in the same field of endeavor, Patil’400 teaches wherein the one or more characteristics includes a mesh capability, the first subset of VAPs supports the mesh capability, and the second subset of VAPs does not support the mesh capability (Fig.3 [0036-0039], the VAPs for the mesh traffic/the first subset of VAPs supports the mesh capability and the other VAPs for infrastructure traffic/the second subset of VAPs does not support the mesh capability by assigning with the mesh traffic and the infra traffic between the tier-2 and the tier-3 and Fig.5 [0045], characteristics includes the mesh side queue 520/first subset of VAPs supports the mesh capability, and the infra side queue 530/second subset of VAPs does not support the mesh capability). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Patil’400 in order to provide a flexible data communication system.		                                                          	                         	It would have been beneficial to assign the mesh side time slot with consideration for mesh traffic between the tier-2 nodes and the infra side time slot is assigned with consideration for infra traffic between the tier-3 and non-mesh nodes or devices as taught by Patil’400 to have incorporated in the system of Patil and Huang to provide greater freedom and increased flexibility. (Patil’400, Fig.1 [0002], Fig.3 [0038] and Fig.5 [0045])

Regarding claim 14, Patil and Huang disclose all the elements of claim 11 as stated above wherein Patil further discloses the one or more characteristics includes a mesh capability, the first subset of VAPs supports the mesh capability, and the second subset of VAPs does not support the mesh capability (Fig.1 [0042], the one or more characteristics of Multiple BSS capability includes mesh service profiles (MESH) capability). Additionally, Huang discloses the one or more characteristics includes a mesh capability, the first subset of VAPs supports the mesh capability, and the second subset of VAPs does not support the mesh capability (Fig.1&8 [0037], mesh stations in a mesh network in accordance with one or more IEEE 802.11 standards and/or 3GPP standards and Fig.1 [0022], multiple virtual APs associated with the transmitted BSSID for the first subset VAPs and the non-transmitted BSSID for the second subset VAPs).
	Even though Patil and Huang disclose the one or more characteristics includes a mesh capability, the first subset of VAPs supports the mesh capability, and the second subset of VAPs does not support the mesh capability, in the same field of endeavor, Patil’400 teaches wherein the one or more characteristics includes a mesh capability, the first subset of VAPs supports the mesh capability, and the second subset of VAPs does not support the mesh capability (Fig.3 [0036-0039], the VAPs for the mesh traffic/the first subset of VAPs supports the mesh capability and the other VAPs for infrastructure traffic/the second subset of VAPs does not support the mesh capability by assigning with the mesh traffic and the infra traffic between the tier-2 and the tier-3 and Fig.5 [0045], characteristics includes the mesh side queue 520/first subset of VAPs supports the mesh capability, and the infra side queue 530/second subset of VAPs does not support the mesh capability). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Patil’400 in order to provide a flexible data communication system.		                                                          	                         	It would have been beneficial to assign the mesh side time slot with consideration for mesh traffic between the tier-2 nodes and the infra side time slot is assigned with consideration for infra traffic between the tier-3 and non-mesh nodes or devices as taught by Patil’400 to have incorporated in the system of Patil and Huang to provide greater freedom and increased flexibility. (Patil’400, Fig.1 [0002], Fig.3 [0038] and Fig.5 [0045])


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. [hereinafter as Patil], US 2019/0268825 A1 in view of Huang et al. [hereinafter as Huang], US 2019/0200171 A1 further in view of Huang et al. [hereinafter as Huang], US 2019/0124706 A1.
Regarding claim 5, Patil and Huang disclose all the elements of claim 1 as stated above. 
	However, Patil and Huang does not explicitly disclose wherein the one or more characteristics includes network zones associated with entities, the first subset of VAPs is associated with a first network zone associated with a first entity, and the second subset of VAPs is associated with a second network zone associated with a second entity.
	In the same field of endeavor, Huang’706 teaches wherein the one or more characteristics includes network zones associated with entities, the first subset of VAPs is associated with a first network zone associated with a first entity, and the second subset of VAPs is associated with a second network zone associated with a second entity (Fig.2 [0010] [0033]-[0034], multiple virtual APs in one physical location/ network zone associated with entities and the first group/subset of multiple virtual APs is related with a first physical location and the second group/subset of multiple virtual APs is related with a second physical location).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Huang’706 in order to provide a high-efficiency operation.		                                                          	                                                       	It would have been beneficial to use the concept of multiple BSSID element for multiple virtual APs (VAP). The scenario is that there can be multiple virtual APs in one physical location to serve STAs in different groups. These virtual APs are in a multiple BSSID set. For example, there can be 3 VAPs (e.g., VAP1, VAP2, and VAP3) in one physical AP 202 located in an enterprise building to serve the guest network, the employee hotspot network, and primary work network as taught by Huang’706 to have incorporated in the system of Patil and Huang to improve the efficiency in 802.11v wireless communication. (Huang’706, Fig.2 [0033]-[0034] and Fig.1-2 [0035])

Regarding claim 15, Patil and Huang disclose all the elements of claim 11 as stated above. 
	However, Patil and Huang does not explicitly disclose wherein the one or more characteristics includes network zones associated with entities, the first subset of VAPs is associated with a first network zone associated with a first entity, and the second subset of VAPs is associated with a second network zone associated with a second entity.
	In the same field of endeavor, Huang’706 teaches wherein the one or more characteristics includes network zones associated with entities, the first subset of VAPs is associated with a first network zone associated with a first entity, and the second subset of VAPs is associated with a second network zone associated with a second entity (Fig.2 [0010] [0033]-[0034], multiple virtual APs in one physical location/ network zone associated with entities and the first group/subset of multiple virtual APs is related with a first physical location and the second group/subset of multiple virtual APs is related with a second physical location).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Huang’706 in order to provide a high-efficiency operation.		                                                                                                               	It would have been beneficial to use the concept of multiple BSSID element for multiple virtual APs (VAP). The scenario is that there can be multiple virtual APs in one physical location to serve STAs in different groups. These virtual APs are in a multiple BSSID set. For example, there can be 3 VAPs (e.g., VAP1, VAP2, and VAP3) in one physical AP 202 located in an enterprise building to serve the guest network, the employee hotspot network, and primary work network as taught by Huang’706 to have incorporated in the system of Patil and Huang to improve the efficiency in 802.11v wireless communication. (Huang’706, Fig.2 [0033]-[0034] and Fig.1-2 [0035])



Claims 6-8, 10, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. [hereinafter as Patil], US 2019/0268825 A1 in view of Huang et al. [hereinafter as Huang], US 2019/0200171 A1 further in view of Patil et al. [hereinafter as Patil], US 2021/0014911 A1.
Regarding claim 6, Patil and Huang disclose all the elements of claim 1 as stated above wherein Huang further discloses the one or more characteristics includes a broadcast target wake time (BTWT) session parameter, the first subset of VAPs is associated with a first BTWT session parameter, and the second subset of VAPs is associated with a second BTWT session parameter (Fig.8 [0110], a first service period of a broadcast target wake time (TWT) for a first service period is associated with a first virtual AP of multiple virtual APs and a second service period of the broadcast TWT for a second time is associated with a second virtual AP of multiple virtual APs and Fig.1 [0020], a first and second virtual AP of multiple virtual APs). 
	Even though Patil and Huang disclose the one or more characteristics includes a broadcast target wake time (BTWT) session parameter, the first subset of VAPs is associated with a first BTWT session parameter, and the second subset of VAPs is associated with a second BTWT session parameter, in same field of endeavor, Patil’911 teaches wherein the one or more characteristics includes a broadcast target wake time (BTWT) session parameter, the first subset of VAPs is associated with a first BTWT session parameter, and the second subset of VAPs is associated with a second BTWT session parameter (Fig.22 [0251], the multiple BSSID element 2202 further includes one or more operating parameters of the first AP and the one or more virtual APs/ a first and second virtual APs is associated with a broadcast target wake time (TWT) when the operating parameters includes target wait time (TWT) parameter and Fig.22 [0253], the multiple link attribute element 2204 also includes operating parameters of one or more APs belonging to each multiple BSSID set of the one or more other multiple BSSID sets. The operating parameters may include at least one of target wait time (TWT) parameters, fast initial link setup (FILS) parameters, or spatial reuse (SR) parameters and Fig.9A-B [0125][0245], different BSSIDs and different MAC addresses (BSSIDs) and Fig.10 [0160], a first per-link profile subelement 1030A, a second per-link profile subelement 1030B, and a third per-link profile subelement 1030C/different profile/different profile and Fig.20A-B [0239][0251], different parameters and target wait time (TWT) parameters).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Patil’911 in order to improve communication between the AP and the one or more STAs over each of the communication links.	It would have been beneficial to use the multiple BSSID element 2202 which includes one or more operating parameters of the first AP and the one or more virtual APs/ a first and second virtual APs is associated with a broadcast target wake time (TWT) when the operating parameters includes target wait time (TWT) parameter as taught by Patil’911 to have incorporated in the system of Patil and Huang to provide improve data throughput. (Patil’911, Fig.1 [0004], Fig.10 [0160], Fig.22 [0251], and Fig.22 [0253])

Regarding claim 7, Patil, Huang and Patil’911 disclose all the elements of claim 6 as stated above wherein Huang further discloses the first MBSSID is associated with a first broadcast interval based on the first BTWT session parameter, the second MBSSID is associated with a second broadcast interval based on the second BTWT session parameter and the broadcasting the first MBSSID and the second MBSSID comprises:
broadcasting the first MBSSID based on the first broadcast interval (Fig.6 [0078], broadcast TWT for the multiple BSSID is based on the first time interval e.g., a period of time when the device may send frames to devices in a BSS and [0078], sending a frame including the first time and a BSSID for the first BSS); and
broadcasting the second MBSSID based on the second broadcast interval (Fig.6 [0078], 
broadcast TWT for the multiple BSSID is based on the second time interval).
Additionally, Patil’911 discloses broadcasting the first MBSSID based on the first broadcast interval (Fig.9B [0151], broadcasting the first BSSID of the multiple BSSID is based on the first broadcast interval and Fig.1 [0003], broadcasting the first BSSID is based on the first broadcast beacon frame/interval to enable any STAs within wireless rage of the AP and Fig.9A-B [0125][0245], different BSSIDs and different MAC addresses (BSSIDs) and Fig.10 [0160], a first per-link profile subelement 1030A, a second per-link profile subelement 1030B, and a third per-link profile subelement 1030C/different profile/different profile and Fig.20A-B [0239][0251], different parameters and target wait time (TWT) parameters); and
broadcasting the second MBSSID based on the second broadcast interval (Fig.9B [0151], broadcasting the second MBSSID of the multiple BSSID is based on the second broadcast interval and Fig.1 [0003], broadcasting the second BSSID is based on the second broadcast beacon frame/interval to enable any STAs within wireless rage of the AP and Fig.9A-B [0125][0245], different BSSIDs and different MAC addresses (BSSIDs) and Fig.10 [0160], a first per-link profile subelement 1030A, a second per-link profile subelement 1030B, and a third per-link profile subelement 1030C/different profile/different profile and Fig.20A-B [0239][0251], different parameters and target wait time (TWT) parameters).

Regarding claim 8, Patil and Huang disclose all the elements of claim 1 as stated above wherein Huang further discloses the broadcasting the first MBSSID and the second MBSSID comprises: broadcasting the first MBSSID for a first number of beacon intervals based on a first number of VAPs in the first subset of VAPs (Fig.6 [0078], a first multicast transmission (e.g., multicast transmission 534 of FIG. 5) for a first BSS (e.g., first BSS 504 of FIG. 5) of a multiple BSSID set during a beacon interval);
broadcasting the second MBSSID for a second number of beacon intervals based on a
second number of VAPs in the second subset of VAPs (Fig.6 [0078], a second multicast transmission (e.g., multicast transmission 536 of FIG. 5) for a second BSS (e.g., second BSS 512 of FIG. 5) of a multiple BSSID set during a beacon interval); and
providing a Delivery Traffic Indication Message (DTIM) interval wherein multicast data is
broadcast based on the first number of beacon intervals and the second number of beacon intervals (Fig.6 [0078], a first time is based on a TBTT of a Delivery Traffic Indication Message (DTIM) for the first BSS, plus an offset time and the second time may be based on a TBTT of a DTIM for the second BSS, plus an offset time).
	Even though Patil and Huang disclose the broadcasting the first MBSSID and the second MBSSID comprises: broadcasting the first MBSSID for a first number of beacon intervals based on a first number of VAPs in the first subset of VAPs; broadcasting the second MBSSID for a second number of beacon intervals based on a second number of VAPs in the second subset of VAPs; and providing a Delivery Traffic Indication Message (DTIM) interval wherein multicast data is broadcast based on the first number of beacon intervals and the second number of beacon intervals, in same field of endeavor, Patil’911 teaches wherein the broadcasting the first MBSSID and the second MBSSID comprises: broadcasting the first MBSSID for a first number of beacon intervals based on a first number of VAPs in the first subset of VAPs (Fig.1 [0003], broadcasting the first BSSID for a first number of broadcast beacon frame/interval based on a first number of VAPs in the first subset of WLAN/VAPs and Fig.9A-B [0125][0245], different BSSIDs and different MAC addresses (BSSIDs) and Fig.10 [0160], a first per-link profile subelement 1030A, a second per-link profile subelement 1030B, and a third per-link profile subelement 1030C/different profile/different profile and Fig.20A-B [0239][0251], different parameters and target wait time (TWT) parameters);
broadcasting the second MBSSID for a second number of beacon intervals based on a
second number of VAPs in the second subset of VAPs (Fig.1 [0003], broadcasting the second BSSID for a second number of broadcast beacon frame/interval based on a second number of VAPs in the second subset of WLAN/VAPs and Fig.9A-B [0125][0245], different BSSIDs and different MAC addresses (BSSIDs) and Fig.10 [0160], a first per-link profile subelement 1030A, a second per-link profile subelement 1030B, and a third per-link profile subelement 1030C/different profile/different profile and Fig.20A-B [0239][0251], different parameters and target wait time (TWT) parameters); and
providing a Delivery Traffic Indication Message (DTIM) interval wherein multicast data is
broadcast based on the first number of beacon intervals and the second number of beacon intervals (Fig.1 [0077], a first number of beacon interval field of beacon intervals based on a TBTT of a Delivery Traffic Indication Message (DTIM) for the first BSS, and a second number of beacon interval field of beacon intervals based on a TBTT of a Delivery Traffic Indication Message (DTIM) for the second BSS and Fig.9A-B [0125][0245], different BSSIDs and different MAC addresses (BSSIDs) and Fig.10 [0160], a first per-link profile subelement 1030A, a second per-link profile subelement 1030B, and a third per-link profile subelement 1030C/different profile/different profile and Fig.20A-B [0239][0251], different parameters and target wait time (TWT) parameters).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Patil’911 in order to improve communication between the AP and the one or more STAs over each of the communication links.	It would have been beneficial to establish a communication link 108 with an AP 102, each of the STAs 104 is configured to perform passive or active scanning operations (“scans”) on frequency channels in one or more frequency bands (for example, the 2.4 GHz, 5.0 GHz, 6.0 GHz, or 60 GHz bands). To perform passive scanning, a STA 104 listens for beacons, which are transmitted by respective APs 102 at a periodic time interval referred to as the target beacon transmission time (TBTT) (measured in time units (TUs) where one TU may be equal to 1024 microseconds (μs)) as taught by Patil’911 to have incorporated in the system of Patil and Huang to improve data throughput. (Patil’911, Fig.1 [0004] and Fig.1 [0077])

Regarding claim 10, Patil and Huang disclose all the elements of claim 1 as stated above wherein Huang further discloses the providing the first MBSSID and the second MBSSID comprises broadcasting the first MBSSID and the second MBSSID within a beacon interval (Fig.2 [0055], sending a first and second BSS in a multiple BSSID set during a beacon interval and Fig.6 [0078], broadcasting a first and second BSS in a multiple BSSID set during a beacon interval).
	Even though Patil and Huang disclose the providing the first MBSSID and the second MBSSID comprises broadcasting the first MBSSID and the second MBSSID within a beacon interval, in same field of endeavor, Patil’911 teaches wherein 
the providing the first MBSSID and the second MBSSID comprises broadcasting the first MBSSID and the second MBSSID within a beacon interval (Fig.10 [0151]-[0152], transmitting/broadcasting the first MBSSID and the second MBSSID within a beacon interval field and Fig.11 [0167], transmitting/broadcasting the first BSSID field 1057/MBSSID and the second BSSID field 1127/MBSSID within a beacon interval field and Fig.9A-B [0125][0245], different BSSIDs and different MAC addresses (BSSIDs) and Fig.10 [0160], a first per-link profile subelement 1030A, a second per-link profile subelement 1030B, and a third per-link profile subelement 1030C/different profile/different profile and Fig.20A-B [0239][0251], different parameters and target wait time (TWT) parameters).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Patil’911 in order to improve communication between the AP and the one or more STAs over each of the communication links.	It would have been beneficial to use a BSSID field 1127, a TSF Offset field 1128, and a Beacon Interval field 1129, which may be the same or similar to the Element ID field 1051, the Length field 1052, the Element ID Extension field 1053, the Control field 1054, the Operating Class field 1055, the Channel Number field 1056, the BSSID field 1057, the TSF Offset field 1058, and the Beacon Interval field 1059, described with respect to FIG. 10, respectively as taught by Patil’911 to have incorporated in the system of Patil and Huang to improve data throughput. (Patil’911, Fig.1 [0004], Fig.10 [0151]-[0152] and Fig.11 [0167])

Regarding claim 16, Patil and Huang disclose all the elements of claim 11 as stated above wherein Patil further discloses the one or more characteristics includes a broadcast target wake time (BTWT) session parameter, the first subset of VAPs is associated with a first BTWT session parameter, and the second subset of VAPs is associated with a second BTWT session parameter (Fig.8 [0110], a first service period of a broadcast target wake time (TWT) for a first service period is associated with a first virtual AP of multiple virtual APs and a second service period of the broadcast TWT for a second time is associated with a second virtual AP of multiple virtual APs and Fig.1 [0020], a first and second virtual AP of multiple virtual APs). 
	Even though Patil and Huang disclose the one or more characteristics includes a broadcast target wake time (BTWT) session parameter, the first subset of VAPs is associated with a first BTWT session parameter, and the second subset of VAPs is associated with a second BTWT session parameter, in same field of endeavor, Patil’911 teaches wherein the one or more characteristics includes a broadcast target wake time (BTWT) session parameter, the first subset of VAPs is associated with a first BTWT session parameter, and the second subset of VAPs is associated with a second BTWT session parameter (Fig.22 [0251], the multiple BSSID element 2202 further includes one or more operating parameters of the first AP and the one or more virtual APs/ a first and second virtual APs is associated with a broadcast target wake time (TWT) when the operating parameters includes target wait time (TWT) parameter and Fig.22 [0253], the multiple link attribute element 2204 also includes operating parameters of one or more APs belonging to each multiple BSSID set of the one or more other multiple BSSID sets. The operating parameters may include at least one of target wait time (TWT) parameters, fast initial link setup (FILS) parameters, or spatial reuse (SR) parameters and Fig.9A-B [0125][0245], different BSSIDs and different MAC addresses (BSSIDs) and Fig.10 [0160], a first per-link profile subelement 1030A, a second per-link profile subelement 1030B, and a third per-link profile subelement 1030C/different profile/different profile and Fig.20A-B [0239][0251], different parameters and target wait time (TWT) parameters).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Patil’911 in order to improve communication between the AP and the one or more STAs over each of the communication links.	It would have been beneficial to the multiple BSSID element 2202 which includes one or more operating parameters of the first AP and the one or more virtual APs/ a first and second virtual APs is associated with a broadcast target wake time (TWT) when the operating parameters includes target wait time (TWT) parameter as taught by Patil’911 to have incorporated in the system of Patil and Huang to improve data throughput. (Patil’911, Fig.1 [0004], Fig.10 [0160], Fig.22 [0251], and Fig.22 [0253])

Regarding claim 17, Patil, Huang and Patil’911 disclose all the elements of claim 16 as stated above. wherein Huang further discloses the first MBSSID is associated with a first broadcast interval based on the first BTWT session parameter, the second MBSSID is associated with a second broadcast interval based on the second BTWT session parameter and the broadcast the first MBSSID and the second MBSSID comprises:
broadcast the first MBSSID based on the first broadcast interval (Fig.6 [0078], broadcast TWT for the multiple BSSID is based on the first time interval e.g., a period of time when the device may send frames to devices in a BSS and [0078], sending a frame including the first time and a BSSID for the first BSS); and
broadcast the second MBSSID based on the second broadcast interval (Fig.6 [0078], 
broadcast TWT for the multiple BSSID is based on the second time interval).
Additionally, Patil’911 discloses wherein broadcast the first MBSSID based on the first broadcast interval (Fig.9B [0151], broadcasting the first BSSID of the multiple BSSID is based on the first broadcast interval and Fig.1 [0003], broadcasting the first BSSID is based on the first broadcast beacon frame/interval to enable any STAs within wireless rage of the AP and Fig.9A-B [0125][0245], different BSSIDs and different MAC addresses (BSSIDs) and Fig.10 [0160], a first per-link profile subelement 1030A, a second per-link profile subelement 1030B, and a third per-link profile subelement 1030C/different profile/different profile and Fig.20A-B [0239][0251], different parameters and target wait time (TWT) parameters); and
broadcast the second MBSSID based on the second broadcast interval (Fig.9B [0151], broadcasting the second MBSSID of the multiple BSSID is based on the second broadcast interval and Fig.1 [0003], broadcasting the second BSSID is based on the second broadcast beacon frame/interval to enable any STAs within wireless rage of the AP and Fig.9A-B [0125][0245], different BSSIDs and different MAC addresses (BSSIDs) and Fig.10 [0160], a first per-link profile subelement 1030A, a second per-link profile subelement 1030B, and a third per-link profile subelement 1030C/different profile/different profile and Fig.20A-B [0239][0251], different parameters and target wait time (TWT) parameters).

Regarding claim 18, Patil and Huang disclose all the elements of claim 11 as stated above. wherein Huang further discloses the broadcast the first MBSSID and the second MBSSID comprises: broadcast the first MBSSID for a first number of beacon intervals based on a first number of VAPs in the first subset of VAPs (Fig.6 [0078], a first multicast transmission (e.g., multicast transmission 534 of FIG. 5) for a first BSS (e.g., first BSS 504 of FIG. 5) of a multiple BSSID set during a beacon interval);
broadcast the second MBSSID for a second number of beacon intervals based on a
second number of VAPs in the second subset of VAPs (Fig.6 [0078], a second multicast transmission (e.g., multicast transmission 536 of FIG. 5) for a second BSS (e.g., second BSS 512 of FIG. 5) of a multiple BSSID set during a beacon interval); and
providing a Delivery Traffic Indication Message (DTIM) interval wherein multicast data is
broadcast based on the first number of beacon intervals and the second number of beacon intervals (Fig.6 [0078], a first time is based on a TBTT of a Delivery Traffic Indication Message (DTIM) for the first BSS, plus an offset time and the second time may be based on a TBTT of a DTIM for the second BSS, plus an offset time).
	Even though Patil and Huang disclose the broadcast the first MBSSID and the second MBSSID comprises: broadcast the first MBSSID for a first number of beacon intervals based on a first number of VAPs in the first subset of VAPs; broadcast the second MBSSID for a second number of beacon intervals based on a second number of VAPs in the second subset of VAPs; and providing a Delivery Traffic Indication Message (DTIM) interval wherein multicast data is broadcast based on the first number of beacon intervals and the second number of beacon intervals, in same field of endeavor, Patil’911 teaches wherein the broadcast the first MBSSID and the second MBSSID comprises: broadcast the first MBSSID for a first number of beacon intervals based on a first number of VAPs in the first subset of VAPs (Fig.1 [0003], broadcasting the first BSSID for a first number of broadcast beacon frame/interval based on a first number of VAPs in the first subset of WLAN/VAPs and Fig.9A-B [0125][0245], different BSSIDs and different MAC addresses (BSSIDs) and Fig.10 [0160], a first per-link profile subelement 1030A, a second per-link profile subelement 1030B, and a third per-link profile subelement 1030C/different profile/different profile and Fig.20A-B [0239][0251], different parameters and target wait time (TWT) parameters);
broadcast the second MBSSID for a second number of beacon intervals based on a
second number of VAPs in the second subset of VAPs (Fig.1 [0003], broadcasting the second BSSID for a second number of broadcast beacon frame/interval based on a second number of VAPs in the second subset of WLAN/VAPs and Fig.9A-B [0125][0245], different BSSIDs and different MAC addresses (BSSIDs) and Fig.10 [0160], a first per-link profile subelement 1030A, a second per-link profile subelement 1030B, and a third per-link profile subelement 1030C/different profile/different profile and Fig.20A-B [0239][0251], different parameters and target wait time (TWT) parameters); and
providing a Delivery Traffic Indication Message (DTIM) interval wherein multicast data is
broadcast based on the first number of beacon intervals and the second number of beacon intervals (Fig.1 [0077], a first number of beacon interval field of beacon intervals based on a TBTT of a Delivery Traffic Indication Message (DTIM) for the first BSS, and a second number of beacon interval field of beacon intervals based on a TBTT of a Delivery Traffic Indication Message (DTIM) for the second BSS and Fig.9A-B [0125][0245], different BSSIDs and different MAC addresses (BSSIDs) and Fig.10 [0160], a first per-link profile subelement 1030A, a second per-link profile subelement 1030B, and a third per-link profile subelement 1030C/different profile/different profile and Fig.20A-B [0239][0251], different parameters and target wait time (TWT) parameters).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Patil’911 in order to improve communication between the AP and the one or more STAs over each of the communication links.	It would have been beneficial to establish a communication link 108 with an AP 102, each of the STAs 104 is configured to perform passive or active scanning operations (“scans”) on frequency channels in one or more frequency bands (for example, the 2.4 GHz, 5.0 GHz, 6.0 GHz, or 60 GHz bands). To perform passive scanning, a STA 104 listens for beacons, which are transmitted by respective APs 102 at a periodic time interval referred to as the target beacon transmission time (TBTT) (measured in time units (TUs) where one TU may be equal to 1024 microseconds (μs)) as taught by Patil’911 to have incorporated in the system of Patil and Huang to improve data throughput. (Patil’911, Fig.1 [0004] and Fig.1 [0077])

Regarding claim 20, Patil and Huang disclose all the elements of claim 11 as stated above wherein Huang further discloses the providing the first MBSSID and the second MBSSID comprises broadcasting the first MBSSID and the second MBSSID within a beacon interval (Fig.2 [0055], sending a first and second BSS in a multiple BSSID set during a beacon interval and Fig.6 [0078], broadcasting a first and second BSS in a multiple BSSID set during a beacon interval).
	Even though Patil and Huang disclose the providing the first MBSSID and the second MBSSID comprises broadcasting the first MBSSID and the second MBSSID within a beacon interval, in same field of endeavor, Patil’911 teaches wherein
the providing the first MBSSID and the second MBSSID comprises broadcasting the first MBSSID and the second MBSSID within a beacon interval (Fig.10 [0151]-[0152], transmitting/broadcasting the first MBSSID and the second MBSSID within a beacon interval field and Fig.11 [0167], transmitting/broadcasting the first BSSID field 1057/MBSSID and the second BSSID field 1127/MBSSID within a beacon interval field and Fig.9A-B [0125][0245], different BSSIDs and different MAC addresses (BSSIDs) and Fig.10 [0160], a first per-link profile subelement 1030A, a second per-link profile subelement 1030B, and a third per-link profile subelement 1030C/different profile/different profile and Fig.20A-B [0239][0251], different parameters and target wait time (TWT) parameters).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Patil’911 in order to improve communication between the AP and the one or more STAs over each of the communication links.	It would have been beneficial to use a BSSID field 1127, a TSF Offset field 1128, and a Beacon Interval field 1129, which may be the same or similar to the Element ID field 1051, the Length field 1052, the Element ID Extension field 1053, the Control field 1054, the Operating Class field 1055, the Channel Number field 1056, the BSSID field 1057, the TSF Offset field 1058, and the Beacon Interval field 1059, described with respect to FIG. 10, respectively as taught by Patil’911 to have incorporated in the system of Patil and Huang to improve data throughput. (Patil’911, Fig.1 [0004], Fig.10 [0151]-[0152] and Fig.11 [0167])


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. [hereinafter as Patil], US 2019/0268825 A1 in view of Huang et al. [hereinafter as Huang], US 2019/0200171 A1 further in view of Priore et al. [hereinafter as Priore], US 2019/0357074 A1.
Regarding claim 9, Patil and Huang disclose all the elements of claim 1 as stated above. 
	However, Patil and Huang does not explicitly disclose wherein determining a change to the one or more characteristics associated with a VAP in the first subset of VAPs; modifying the first MBSSID based on the change to the one or more characteristics associated with the VAP, wherein the second MBSSID is not modified.
	In the same field of endeavor, Priore teaches wherein determining a change to the one or more characteristics associated with a VAP in the first subset of VAPs (Fig.4 [0069], a WiFi access point is changing the parameters encoded in the beacons and Fig.6 [0087], physically separate locations in effect implementing a fully distributed system); modifying the first MBSSID based on the change to the one or more characteristics associated with the VAP, wherein the second MBSSID is not modified (Fig.1-2 [0051], the computing device 104 then causes modification to the determined one or more characteristics 119 of the determined network device, causing modification to the determined one or more characteristics 119 of the determined network device may include transmitting instructions to the determined network device, the computing device 104 may transmit instructions to the determined network device to modify an SSID, transmission power/ modifying the MBSSID based on the modification of one or more characteristics 119 and Fig.1-2 [0052]-[0053], WiFi AP 202, WiFi AP 206, and WiFi AP 212/plurality of APs are each operating using WiFi channel 6, the device configuration manager 210 may modify one or more characteristics of the Wi-Fi AP 202 or Wi-Fi AP 206 based on data received from each respective device in the scenario 200).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Priore in order to provide advantages over spectrum hopping solutions implementing decisions based on observations limited to the perspective of a given network device.		                                                                                           	It would have been beneficial to cause modification to the determined one or more characteristics 119 of the determined network device. Causing modification to the determined one or more characteristics 119 of the determined network device may include transmitting instructions to the determined network device. The computing device 104 may transmit instructions to the determined network device via an application programming interface (API) exposed by the determined network device 116. The computing device 104 may transmit instructions to the determined network device to modify an SSID, transmission power as taught by Priore to have incorporated in the system of Patil and Huang to improve network performance. (Priore, Fig.1-2 [0051], Fig.1-2 [0052]-[0053], Fig.4 [0069] and Fig.6 [0087])

Regarding claim 19, Patil and Huang disclose all the elements of claim 11 as stated above.
	However, Patil and Huang does not explicitly disclose wherein the computer code further causes the AP to: determine a change to the one or more characteristics associated with a VAP in the first subset of VAPs; modify the first MBSSID based on the change to the one or more characteristics associated with the VAP, wherein the second MBSSID is not modified.
	In the same field of endeavor, Priore teaches wherein the computer code further causes the AP to: determine a change to the one or more characteristics associated with a VAP in the first subset of VAPs (Fig.4 [0069], a WiFi access point is changing the parameters encoded in the beacons and Fig.6 [0087], physically separate locations in effect implementing a fully distributed system); modify the first MBSSID based on the change to the one or more characteristics associated with the VAP, wherein the second MBSSID is not modified (Fig.1-2 [0051], the computing device 104 then causes modification to the determined one or more characteristics 119 of the determined network device, causing modification to the determined one or more characteristics 119 of the determined network device may include transmitting instructions to the determined network device, the computing device 104 may transmit instructions to the determined network device to modify an SSID, transmission power/ modifying the MBSSID based on the modification of one or more characteristics 119 and Fig.1-2 [0052]-[0053], WiFi AP 202, WiFi AP 206, and WiFi AP 212/plurality of APs are each operating using WiFi channel 6, the device configuration manager 210 may modify one or more characteristics of the Wi-Fi AP 202 or Wi-Fi AP 206 based on data received from each respective device in the scenario 200).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Patil and Huang to incorporate the teaching of Priore in order to provide advantages over spectrum hopping solutions implementing decisions based on observations limited to the perspective of a given network device. 		                                                                                           	It would have been beneficial to cause modification to the determined one or more characteristics 119 of the determined network device. Causing modification to the determined one or more characteristics 119 of the determined network device may include transmitting instructions to the determined network device. The computing device 104 may transmit instructions to the determined network device via an application programming interface (API) exposed by the determined network device 116. The computing device 104 may transmit instructions to the determined network device to modify an SSID, transmission power as taught by Priore to have incorporated in the system of Patil and Huang to improve network performance. (Priore, Fig.1-2 [0051], Fig.1-2 [0052]-[0053], Fig.4 [0069] and Fig.6 [0087])

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414